PER CURIAM.
The final judgment of foreclosure, which is under review by this appeal and cross-appeal, is affirmed upon a holding that: (a) all the necessary pre-conditions to the subject foreclosure are shown on this record, (b) the appellee Southern Discount Company [the holder of a second mortgage on the subject realty] is not liable in trespass to the appellant John Wilson [the joint owner of the subject realty] for entering upon and managing the subject realty because the appellee did so with the acquiescence and consent of the appellant and the other joint owner of the subject realty under circumstances which adequately protected the interests of both joint owners, thus taking this case out of the rule stated in Bartley v. Church, 347 So.2d 838 (Fla.2d DCA 1977), and (c) the other errors urged on the appeal and cross-appeal have no merit. See Pros-ser on Torts § 13 (4th ed. 1971); 32 Fla.Jur. “Trespass” § 9 (1960).